 1   KAPLAN FOX & KILSHEIMER LLP                           GCA LAW PARTNERS LLP
     Laurence D. King (SBN 206423)                         Kimberly A. Donovan (SBN 160729)
 2   lking@kaplanfox.com                                   kdonovan@gcalaw.com
     Mario M. Choi (SBN 243409)                            Robert Andris (SBN 130290)
 3   mchoi@kaplanfox.com                                   randris@gcalaw.com
     350 Sansome Street, Suite 400                         Valerie M. Wagner (SBN 173146)
 4   San Francisco, CA 94116                               vwagner@gcalaw.com
     Telephone: (415) 772-4700                             2570 W. El Camino Real, Suite 400
 5   Facsimile: (415) 772- 4707                            Mountain View, CA 94040
                                                           Telephone: (650) 428-3900
 6   FINKELSTEIN, BLANKINSHIP,                             Facsimile: (650) 428-3901
     FREI-PEARSON & GARBER, LLP
 7   D. Greg Blankinship (pro hac vice)                    Attorneys for Defendant
     gblankinship@fbfglaw.com
 8   445 Hamilton Ave, Suite 605
     White Plains, New York 10601
 9   Telephone: (914) 298-3290
     Facsimile: (914) 522-5561
10
     Attorneys for Plaintiffs
11
                                      UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                              OAKLAND DIVISION
14

15   INES BURGOS and MONGKOL                              Case Number: 4:18-cv-06910-HSG
     MAHAVONGTRAKUL, individually and on
16   behalf of other similarly situated individuals,      STIPULATION AND ORDER
                                                          REQUESTING EXTENSION OF
17                              Plaintiffs,               DEADLINE TO CONDUCT FACT
                                                          DISCOVERY (as modified)
18           vs.
19
     SUNVALLEYTEK INTERNATIONAL, INC.,
20
                                Defendant.
21

22

23

24

25

26

27

28

                                                                        Case No. 4:18-cv-06910-HSG
     STIPULATION AND ORDER REQUESTING EXTENSION OF FACT DISCOVERY DEADLINE
 1          Pursuant to the Standing Order For Civil Cases Before District Judge Haywood S.

 2   Gilliam, Jr., Plaintiffs Ines Burgos and Mongkol Mahavongrakul (“Plaintiffs”) and Defendant

 3   Sunvalleytek International, Inc. (“Sunvalleytek” or “Defendant”) (collectively, “the Parties”),

 4   hereby jointly submit this statement and request for a two-month extension of the close of fact

 5   discovery and all other deadlines.

 6   I.     PROCEDURAL HISTORY AND SCHEDULING

 7          The Court entered the Order Setting Case Schedule on February 22, 2019. Dkt. No. 29

 8   (“Scheduling Order”). Pursuant to the Scheduling Order, fact discovery closes on December 13,

 9   2019. Id. The Scheduling Order covers all dates up until the Class Certification Hearing, which is

10   presently scheduled for May 7, 2020 at 2:00 p.m.

11          Since the Court issued the Scheduling Order, the Parties have engaged in diligent and good

12   faith discovery. The Parties nevertheless anticipate that they will require an additional two months

13   to complete fact discovery. In particular, discovery will need to be obtained from Amazon.com,

14   Inc. (“Amazon”) (where the vast majority of Defendant’s sales occur), documents and information

15   are being obtained from entities in China, and the Parties are negotiating and finalizing a stipulation

16   in order to reduce issues to be addressed by the Court and eliminate the need for certain discovery.

17   Although Plaintiff has already taken a deposition, both parties need to take additional depositions

18   and Plaintiff will not be able to take further depositions of Defendant’s personnel until after

19   Defendant completes its forthcoming ESI production and until documents have been received from

20   Amazon, as further discussed below. Therefore, the Parties have agreed to and jointly request that

21   the Court grant a two-month extension of deadlines.

22   II.    GOOD CAUSE EXISTS TO EXTEND THE FACT DISCOVERY DEADLINE

23          Rule 16 of the Federal Rules of Civil Procedure provides that deadlines established in a case

24   management order may “be modified only for good cause.” “Good cause” exists when a deadline

25   “cannot reasonably be met despite the diligence of the party seeking the extension.” Johnson v.

26   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (citation omitted). “Rule 16(b)'s

27   ‘good cause’ standard primarily considers the diligence of the party seeking the amendment.” Id.;

28   see also Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000).
                                           -1-                   Case No. 4:18-cv-06910-HSG
     STIPULATION AND ORDER REQUESTING EXTENSION OF FACT DISCOVERY DEADLINE
 1          Here, good cause exists to amend the current schedule. The Parties have been diligent in

 2   pursuing discovery. Both parties have issued interrogatories and requests for production, and both

 3   parties produced documents and have worked together to proceed with discovery. The Parties

 4   agreed on a protective order and an ESI protocol. The Parties recognized certain challenges with

 5   discovery, since many relevant documents relating to the products at issue are located in China

 6   and/or are in the hands of third parties, including Amazon. The Parties explored a variety of

 7   methods to try to address these challenges. They met and conferred, pursued cooperative production

 8   of some documents in the hands of third parties, and utilized other agreed upon other methods to

 9   resolve disputes. In order to address certain issues, the Parties negotiated and agreed upon terms of

10   a stipulation that will ultimately narrow the issues to be addressed by the Court and reduce the scope

11   of discovery required, particularly by removing the need for production of a wide range of technical

12   documents located in China, including in the hands of third parties. Defendant is still in the process

13   of compiling and producing cost related documents, some of which require production of

14   documents from entities in China.

15          Electronically stored documents have also posed a number of challenges. Even though the

16   Defendant’s custodians of the emails the Parties have agreed would be searched are located in the

17   United States, the administrators for many of those email accounts are located in China. The Parties

18   have agreed upon approximately forty ESI custodians whose files and data will be searched and

19   agreed upon ESI search terms to be applied to those accounts. Defendant has worked with an ESI

20   vendor. The vendor has pulled data from the custodians, and it is working on application of the

21   search terms to the data in order to provide the emails. Due to the volume of emails, the Parties

22   anticipate they will need to work together to potentially modify searches and potentially customize

23   them within certain very voluminous accounts in order to have reasonably reviewable results. The

24   Parties are pursuing that process.

25          The Parties have also encountered a number of challenges in obtaining electronic or

26   otherwise usable copies of the Amazon listings for the numerous products involved in this matter,

27   as well as the consumer reviews, questions, and answers displayed on the Amazon website for

28   Defendant’s products. Defendant estimates that well over 95% of its power bank products at issue
                                           -2-                   Case No. 4:18-cv-06910-HSG
     STIPULATION AND ORDER REQUESTING EXTENSION OF FACT DISCOVERY DEADLINE
 1   in this case are sold via Amazon.com. Defendant’s ESI vendor thought it could write a script to

 2   obtain electronic copies of the landing pages and other information associated with Defendant’s

 3   power bank products, but the vendor was not able to do so. Several other methods were explored

 4   but turned out to be unproductive and/or in violation of Amazon’s seller agreements. Defendant

 5   ended up producing what it could and then serving a subpoena on Amazon.com to obtain the

 6   information that both parties need in order to pursue this case. Defendant is attempting to address

 7   the subpoena with Amazon but it is not clear when those records will be received or the format in

 8   which they will be provided.

 9          Although Plaintiffs have taken a Rule 30(b)(6) deposition in which they explored some

10   areas, Plaintiffs need to receive ESI, specifically including the emails, the information described

11   above from Amazon.com, and all of the remaining cost related information in order to determine

12   the remaining depositions to be taken in this case.

13          Despite the Parties having been diligent, however, it is clear that they will not be able to

14   complete fact discovery by the December 13 deadline and, in turn, will not be able to adequately

15   prepare for expert discovery and class certification briefing without a short extension of those dates.

16   III.   REQUESTED EXTENSION

17          The Parties respectfully request that the Court extend the following case deadlines as

18   follows:

19                 ACTION/EVENT                        CURRENT DATE              REQUESTED DATE
20      Factual Discovery Deadline:                  December 13, 2019          February 13, 2019
21      Motion for Class Certification Due:          January 17, 2020           March 17, 2020
        Initial Expert Disclosures Due:              January 17, 2020           March 17, 2020
22      Deadline to Depose Plaintiffs’ Experts:      January 31, 2020           March 31, 2020
        Opposition to Class Certification Due:       March 6, 2020              May 6, 2020
23      Defendant’s Expert Disclosures Due:          March 6, 2020              May 6, 2020
24      Deadline to Depose Defendant’s Experts:      March 20, 2020             May 20, 2020
        Class Certification Reply Brief Due:         April 3, 2020              June 3, 2020
25      Class Certification Hearing:                 May 7, 2020 at 2:00        July 9, 2020 at 2:00
                                                     p.m.                       p.m.
26

27   ///
28   ///
                                           -3-                   Case No. 4:18-cv-06910-HSG
     STIPULATION AND ORDER REQUESTING EXTENSION OF FACT DISCOVERY DEADLINE
 1         IT IS SO STIPULATED, through Counsel of Record.

 2   DATED: November 18, 2019             KAPLAN FOX & KILSHEIMER LLP
 3                                        By:    /s/ Mario M Choi
                                                    Mario M. Choi
 4
                                          Laurence D. King (SBN 206423)
 5                                        lking@kaplanfox.com
                                          Mario M. Choi (SBN 243409)
 6                                        mchoi@kaplanfox.com
                                          350 Sansome Street, Suite 400
 7                                        San Francisco, CA 94116
                                          Telephone: (415) 772-4700
 8                                        Facsimile: (415) 772- 4707
 9   DATED: November 18, 2019             FINKELSTEIN, BLANKINSHIP, FREI-PEARSON
                                            & GARBER, LLP
10
                                          By:    /s/ D. Greg Blankinship
11                                                   D. Greg Blankinship
12                                        D. Greg Blankinship (pro hac vice)
                                          gblankinship@fbfglaw.com
13                                        445 Hamilton Ave, Suite 605
                                          White Plains, New York 10601
14                                        Telephone: (914) 298-3290
                                          Facsimile: (914) 522-5561
15
                                          Attorneys for Plaintiffs
16

17   DATED: November 18, 2019             GCA LAW PARTNERS, LLP
18                                        By:    /s/ Kimberly A. Donovan
                                                     Kimberly A. Donovan
19
                                          Kimberly A. Donovan (SBN 160729)
20                                        kdonovan@gcalaw.com
                                          Robert Andris (SBN 130290)
21                                        randris@gcalaw.com
                                          Valerie M. Wagner (SBN. 173146)
22                                        vwagner@gcalaw.com
                                          2570 W. El Camino Real, Suite 400
23                                        Mountain View, CA 94040
                                          Telephone: (650) 428-3900
24                                        Facsimile: (650) 428-3901
25                                        Attorneys for Defendant
26

27

28
                                            -4-                  Case No. 4:18-cv-06910-HSG
     STIPULATION AND [PROPOSED] ORDER REQUESTING EXTENSION OF FACT DISCOVERY DEADLINE
 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2
            I, Mario M. Choi, attest that concurrence in the filing of this document has been obtained
 3
     from the other signatories. I declare under penalty of perjury under the laws of the United States of
 4
     America that the foregoing is true and correct.
 5
            Executed this 18th day of November 2019, at San Francisco, California.
 6

 7                                                     /s/ Mario M. Choi
                                                           Mario M. Choi
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -5-                  Case No. 4:18-cv-06910-HSG
     STIPULATION AND [PROPOSED] ORDER REQUESTING EXTENSION OF FACT DISCOVERY DEADLINE
 1                                         ORDER

 2          IT IS HEREBY ORDERED that Plaintiffs Ines Burgos and Mongkol Mahavongrakul

 3   (“Plaintiffs”) and Defendant Sunvalleytek International, Inc’s. (“Sunvalleytek” or “Defendant”)

 4   (collectively, “the Parties”), request for a two-month extension of the close of fact discovery and all

 5   other deadlines is GRANTED. Accordingly, the following scheduling dates are amended:

 6
                             ACTION/EVENT                                 NEW DATE
 7
               Factual Discovery Deadline:                      February 13,
                                                                February  13, 2019
                                                                              2020
 8
               Motion for Class Certification Due:              March 17, 2020
 9             Initial Expert Disclosures Due:                  March 17, 2020
               Deadline to Depose Plaintiffs’ Experts:          March 31, 2020
10             Opposition to Class Certification Due:           May 6, 2020
               Defendant’s Expert Disclosures Due:              May 6, 2020
11
               Deadline to Depose Defendant’s Experts:          May 20, 2020
12             Class Certification Reply Brief Due:             June 3, 2020
               Class Certification Hearing:                     July 9, 2020 at 2:00 p.m.
13

14          SO ORDERED.
15

16   DATED: 11/20/2019                             _______________________________________
                                                   Honorable Haywood S. Gilliam, Jr.
17                                                 United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                           -6-                   Case No. 4:18-cv-06910-HSG
     STIPULATION AND ORDER REQUESTING EXTENSION OF FACT DISCOVERY DEADLINE
